Opinion by
Judge Pryor:
There is nothing in this record showing that the court below refused to enter the mandate of the court or declined to give the appellant the remedy to which he was entitled. If such had been the case it constituted no ground for an appeal.
The mandate was entered, and as a revivor became necessary an order of revivor was entered and then set aside, and after this was done another motion was made to revive and the motion overruled. There is no bill of exceptions, and this court, if there were, could not entertain an appeal from such an order. The refusal of the court to make certain parties defendants is not a final order. When the case is disposed of it may be error, but the refusal of the court *640to entertain motions pertaining to the final disposition of the case is not such final action as will authorize an appeal. Why a revivor was not allowed is not to be answered by this court, but the court below. Appeal dismissed.
W. H. Cord. Hargis & Caldwell, for appellant.